 1   Cyrus Safa
     Nevada Bar No: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail rohlfing.office@rohlfinglaw.com
 5
     Leonard Stone
 6   Attorney at Law: 5791
     Shook & Stone, Chtd.
 7   710 South 4th Street
     Las Vegas, NV 89101
 8   Tel.: (702) 385-2220
     Fax: (702) 384-0394
 9   E-mail: JGonzalez@shookandstone.com
10   Attorneys for Plaintiff STEPHEN J. SCHULTZ
11
12
13                       UNITED STATES DISTRICT COURT
14                               DISTRICT OF NEVADA
15
16   STEPHEN J. SCHULTZ                      )   Case No.: 2:19-cv-00096-RFB-BNW
                                             )
17               Plaintiff,                  )   UNOPPOSED MOTION FOR
     v.                                      )   EXTENSION OF TIME TO FILE
18                                           )   PLAINTIFF’S MOTION FOR
     NANCY A. BERRYHILL,                     )   REVERSAL AND/OR REMAND
19   Acting Commissioner of Social           )
     Security,                               )   (FIRST REQUEST)
20                                           )
                                             )
21               Defendant.                  )
22
23         Plaintiff Stephen J. Schultz and Defendant Nancy A. Berryhill, Acting
24   Commissioner of Social Security, through their undersigned attorneys, stipulate,
25   subject to this court’s approval, to extend the time by 28 days from May 2, 2019 to
26
27
                                             -1-
28
 1   May 30, 2019 for Plaintiff to file its motion for reversal and/or remand. This is
 2   Plaintiff's first request for an extension.
 3          This request is made at the request of Plaintiff’s counsel to allow the parties
 4   to engage in confidential and good faith settlement discussions. This request is

 5   made in good faith with no intention to unduly delay the proceedings.

 6
 7   DATE: May 3, 2019                  Respectfully submitted,
                                        LAWRENCE D. ROHLFING
 8
                                               /s/ Cyrus Safa
 9
                                   BY: _______________________
10                                     Cyrus Safa
                                       Attorney for plaintiff Mr. Stephen J. Schultz
11
12
13   DATE: May 3, 2019
                                        NICHOLAS A. TRUTANICH
14                                      United States Attorney
15
                                        /s/ Asim Modi
16
                                   BY: ____________________________
17                                    Asim Modi
                                      Special Assistant United States Attorney
18                                    Attorneys for defendant Nancy A. Berryhill
                                      Acting Commissioner of Social Security
19                                   |*authorized by e-mail|

20
21                                      IT IS SO ORDERED:
22
23                                      UNITED STATES MAGISTRATE JUDGE
24                                      DATED: May 7, 2019

25
26
27
                                                   -2-
28
     Case 2:19-cv-00096-RFB-BNW Document 14 Filed 05/06/19 Page 3 of 3



 1
 2                         CERTIFICATE OF SERVICE
                    FOR CASE NUMBER 2:19-CV-00096-RFB-BNW
 3
           I hereby certify that I electronically filed the foregoing with the Clerk of the
 4
 5   Court for this court by using the CM/ECF system on May 3, 2019.

 6          I certify that all participants in the case are registered CM/ECF users and
 7
     that service will be accomplished by the CM/ECF system.
 8
                               /s/ Cyrus Safa
 9                             _______________________________
10                             Cyrus Safa
                               Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
